         Case 1:20-cv-01127-JMF Document 118 Filed 09/21/20 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     September 21, 2020

By ECF
The Honorable Jesse M. Furman
United States District Judge, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     New York v. Chad F. Wolf, et al., No. 20 Civ. 1127 (JMF) (S.D.N.Y.)
               Lewis-McCoy, et al. v. Chad Wolf, et al., No. 20 Civ. 1142 (JMF) (S.D.N.Y.)

Dear Judge Furman:

        This Office represents the Defendants in the above-referenced actions. Today, pursuant to
the Court’s order dated September 14, 2020, Defendants filed a memorandum of law and a
privilege log in further support of their September 4, 2020, letter motion for a protective order.
The privilege log includes the names of low-level U.S. Customs and Border Protection (“CBP”)
and U.S. Department of Homeland Security (“DHS”) employees that—in both their letter motion
and in the memorandum of law filed today—Defendants assert are entitled to privacy protections.
Accordingly, we have redacted the names of those low-level employees from the version of the
privilege log filed on the public docket, and are also filing an unredacted version of the privilege
log under seal. 1

       We thank the Court for its attention to this matter.




1 The Government’s report redacted the name of “CBP OIT Director 1.” See Dkt. No. 113 at 15,
18. Today, CBP informed the undersigned that “CBP OIT Director 1”—Valerie Isbell, Executive
Director, Passenger Systems Program Directorate, Office of Information and Technology,
Enterprise Services, CBP—is a member of CBP’s Senior Executive Service and therefore not a
“low-level employee.” As such, the privilege log does not redact her name, and the Government
withdraws its request to maintain her name under seal in its report.
Case 1:20-cv-01127-JMF Document 118 Filed 09/21/20 Page 2 of 2




                            Respectfully submitted,

                            AUDREY STRAUSS
                            Acting United States Attorney

                      By:   /s/ Zachary Bannon
                            ZACHARY BANNON
                            ELIZABETH J. KIM
                            CHRISTOPHER CONNOLLY
                            Assistant United States Attorneys
                            86 Chambers St. 3rd Floor
                            New York, New York 10007
                            Tel.: 212-637-2728
                            Fax:    212-637-2717
                            E-mail: Zachary.Bannon@usdoj.gov




                               2
